          Case 1:18-cr-00519-JPO Document 104 Filed 06/25/20 Page 1 of 1
                                           U.S. Department of Justice
 [Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     June 24, 2020

 The Honorable J. Paul Oetken
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, NY 10007


        Re:    United States v. Sherman Jules, 18 Cr. 519 (JPO)


 Dear Judge Oetken:

        Due to the ongoing public health crisis, the Court previously adjourned the sentencing
 scheduled in the above-captioned matter for May 1, 2020, until July 1, 2020. For the same reason,
 the Government requests an additional adjournment of approximately six weeks.

        I have conferred with defense counsel, Christopher Flood, who consents to the adjournment
 request.

Granted.
Sentencing is hereby adjourned to            Respectfully submitted,
August 18, 2020, at 11:00 A.M.
 So ordered.                                 AUDREY STRAUSS
 June 25, 2020                               Acting United States Attorney


                                          by: _____________________________
                                              Emily A. Johnson
                                              Assistant United States Attorney
                                              (212) 637-2409

 cc:    Christopher Flood, Esq. (by ECF)
